                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

 UNITED STATES OF AMERICA,                        No.    2:20-CR-4029-BCW-01

                                Plaintiff,        COUNT 1
                                                  21 U.S.C. § 846
        v.                                        NMT 20 Years Imprisonment
                                                  NMT $1,000,000 Fine
 NAWEL MIKIAS GIRMA,                              NLT 3 Years Supervised Release
 [DOB: 3/11/1995]                                 Class C Felony

                                Defendant.         COUNT 2
                                                   18 U.S.C. § 922(g)(3)
                                                   NMT 10 Years Imprisonment
                                                   NMT $ 250,000 Fine
                                                   NMT 3 Years Supervised Release
                                                   Class C Felony

                                                  FORFEITURE ALLEGATION
                                                  21 U.S.C. § 853
                                                  Criminal Forfeiture

                                                  $100 Special Assessment (Each Count)

                                     INFORMATION

THE UNITED STATES ATTORNEY CHARGES THAT:

                                             COUNT 1
             (Conspiracy to Distribute 50 Kilograms or More of a Mixture or Substance
                          Containing a Detectable Amount of Marijuana)
                                          21 U.S.C. § 846

       From an unknown date, but at least as early as October 1, 2016, through March 15, 2018,

within Boone County, in the Western District of Missouri, and elsewhere, the defendant, NAWEL

MIKIAS GIRMA, knowingly and intentionally combined, conspired and agreed with others,

known and unknown, to distribute 50 kilograms or more of a mixture or substance containing a

detectable amount of marijuana, a Schedule I controlled substance, contrary to the provisions of

Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C); all in violation of Title 21, United

States Code, Section 846.



         Case 2:20-cr-04029-BCW Document 10 Filed 05/05/20 Page 1 of 3
                                             COUNT 2
                     (User of a Controlled Substance in Possession of Firearms)
                                       18 U.S.C. § 922(g)(3)

       Between October 1, 2016, and March 15, 2018, said dates being approximate, within

Boone County, in the Western District of Missouri, the defendant, NAWEL MIKIAS GIRMA,

then knowing he was an unlawful user of a controlled substance as defined in Title 21, United

States Code, Section 802(6), knowingly possessed in and affecting commerce firearms, those are,

(1) a Glock .40 caliber pistol; (2) an HK USP .40 caliber pistol; and (3) a Remington 12-gauge

shotgun; all in violation of Title 18, United States Code, Section 922(g)(3) and 924(a)(2).

                                  FORFEITURE ALLEGATION
               (In violation of 21 U.S.C. § 846 – Conspiracy to Distribute Marijuana)

       The allegations contained in Count 1 of this Indictment are realleged and incorporated by

reference for the purpose of alleging forfeiture pursuant to the provisions of Title 21, United States

Code, Section 853.

       The defendant, NAWEL MIKIAS GIRMA, shall forfeit to the United States all property,

real and personal, constituting and derived from any proceeds said defendant obtained directly and

indirectly as a result of the violation incorporated by reference in this Forfeiture Allegation, and

all property used, or intended to be used, in any manner or part, to commit, and to facilitate the

commission of the violation incorporated by reference in this Forfeiture Allegation, including but

not limited to, the following:

                                        Personal Property

       1.       A 2014 Maserati Ghibli - VIN ZAM57TA8E1123987

       2.       Approximately $130,254.00 of United States Currency seized from NAWEL

MIKIAS GIRMA, on March 15, 2018.



                                                  2

            Case 2:20-cr-04029-BCW Document 10 Filed 05/05/20 Page 2 of 3
                                           Substitute Assets

         In the event that the property which is subject to forfeiture to the United States, as a result

of an act or omission of the defendants:

                 a.      cannot be located upon exercise of due diligence;

                 b.      has been placed beyond the jurisdiction of the Court;

                 c.      has been transferred or sold to, or deposited with a third party;

                 d.      has been substantially diminished in value; or

                 e.      has been commingled with other which cannot be divided without

         difficulty;

it is the intent of the United States to seek forfeiture of any other property of the defendants up to

the value of such property, pursuant to Title 21, United States Code, Section 853(p), made

applicable to these offenses by Title 18, United States Code, Section 982(b).

                                                         Timothy A. Garrison
                                                         United States Attorney

                                                By              /S/

                                                         Michael S. Oliver
                                                         Assistant United States Attorney
                                                         Missouri Bar No. 41832


Dated:      05/05/2020




                                                     3

           Case 2:20-cr-04029-BCW Document 10 Filed 05/05/20 Page 3 of 3
